NO. 07-03-0529-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



JANUARY 28, 2004



______________________________





DOUBLE ACE, INC., MATTHEW POPE, 

AND ALYSSA POPE WOMACK, APPELLANTS



V.



BENNIE DALE POPE AND MICHAEL DEARDORFF, APPELLEES





_________________________________



FROM THE 286TH DISTRICT COURT OF HOCKLEY COUNTY;



NO. 02-12-19019; HONORABLE HAROLD PHELAN, JUDGE



_______________________________



Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.

ABATEMENT

Appellants Double Ace, Inc., Matthew Pope, and Alyssa Pope Womack filed an accelerated notice of appeal from the trial court’s order granting a temporary injunction in favor of Bennie Dale Pope.  The clerk’s record, reporter’s record, and appellants’ brief have been filed.  Appellees’ brief was due to be filed on January 26, 2004.  Pursuant to Rule 8.1 of the Texas Rules of Appellate Procedure, on January 22, 2004, appellee Bennie Dale Pope
 filed a Notice of Bankruptcy in this Court together with an authenticated copy of the page of the bankruptcy petition showing that Double Ace, Inc. filed for bankruptcy on December 22, 2003.  

Pursuant to 11 U.S.C. § 362, any further action in this accelerated appeal is automatically stayed.  
See also
 Tex. R. App. P. 8.2.  For administrative purposes, the appeal is removed from this Court’s docket and abated.  Any documents filed subsequent to the bankruptcy petition will remain pending until the appeal is reinstated.  As permitted by federal law, the appeal will be reinstated upon proper showing that the bankruptcy court has lifted or terminated the stay or upon a party’s motion to sever the appeal with respect to the bankrupt party and reinstate the appeal as to other parties.  
See
 Tex. R. App. P. 8.3(a) & (b).

Accordingly, the appeal is abated.

Per Curiam